Appeal by the defendant from (1) a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered November 22, 1994, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 94-00161, upon his plea of guilty, and imposing sentence and (2) an amended judgment of the same court also rendered November 22, 1994, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated the conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree under Indictment No. 91-00443.
Ordered that the judgment and the amended judgment are. affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.